DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/345564, filed on 04/26/2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because reference numbers 2a., 2b. and 7 shown in FIG. 4 are not mentioned in the description of FIG. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification currently does not include heading titles.  The specification should include the following sections in order preceded by the following titles:
 	(1) TITLE OF THE INVENTION.
	(2) CROSS-REFERENCE TO RELATED APPLICATIONS.
	(3) FIELD OF THE INVENTION
	(4) BACKGROUND OF THE INVENTION
	(5) BRIEF SUMMARY OF THE INVENTION.
	(6) BRIEF DESCRIPTION OF THE DRAWINGS
	(7) DETAILED DESCRIPTION OF THE INVENTION.
	(8) CLAIMS (commencing on a separate sheet).
	(9) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11/363,505 (hereinafter ‘505 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because a non-3GPP network using wireless local area transmission and/or reception technology recited in claim 1 of the ‘505 patent is a species of the genus non-3GPP network using a license free access technology (i.e. wireless local area transmission and/or reception technology is one type of license free access technology). 

Instant Application
‘505 patent
1. A method of managing a connection of a user equipment, UE, device to a core network, the UE device being capable of establishing a connection to the core network using a 3gpp mobile communication system network and of establishing a connection to the core network via a non-3GPP network using a license free access technology, the method comprising: having established a first connection to the core network via the non-3GPP network and having established a second connection to the core network via the 3GPP mobile communication system network, in response to receiving a request from a base station of the mobile communication system to configure the second connection to the base station to use the or another license free access technology, informing the core network of a temporary suspension of the first connection and storing context information of the first connection for a future resumption of the first connection.
1. A method of managing a connection of a user equipment, UE, device to a core network, the UE device being capable of establishing a connection to the core network using a 3gpp mobile communication system network and of establishing a connection to the core network via a non-3GPP network using wireless local area transmission and/or reception technology, the method comprising: having established a first connection to the core network via the non-3GPP network and having established a second connection to the core network via the 3GPP mobile communication system network, in response to receiving a request from a base station of the mobile communication system to configure the second connection to the base station to use the non-3GPP network, informing the core network of a temporary suspension of the first connection and storing context information of the first connection for a future resumption of the first connection.

2. The method of claim 1, wherein while storing context information of the first connection for a future resumption of the first connection, the UE device communicates with the core network via the base station.
2. The method of claim 1, wherein while storing context information of the first connection for a future resumption of the first connection, the UE device communicates with the core network via the base station.
3. The method of claim 1, wherein the request from the base station is a configuration message.
3. The method of claim 1, wherein the request from the base station is a configuration message.
4. The method according to claim 1, wherein the informing is performed over the first connection.
4. The method according to claim 1, wherein the informing is performed over the first connection.
5. The method according to claim 1, wherein the informing is performed over a mobile communication connection.
5. The method according to claim 1, wherein the informing is performed over a mobile communication connection.
6. The method according to claim 1, wherein the UE device stores IPsec context information as the context information.
6. The method according to claim 1, wherein the UE device stores IPsec context information as the context information.
7. The method according to claim 1, wherein the license free access technology used for the second connection may be released autonomously by the UE device based on signal level measurements or in response to a request from the base station.
7. The method according to claim 1, wherein the second connection may be released autonomously by the UE device based on signal level measurements or in response to a request from the base station.
8. The method according to claim 1, wherein if after release of the license free access technology used for the second connection the first connection cannot be re-established, the UE device provides information to the core network to release the first connection via the mobile communication system.
8. The method according to claim 1, wherein if after release of the second connection the first connection cannot be re-established, the UE device provides information to the core network to release the first connection via the mobile communication system.
9. The method according to claim 1, wherein the context information is stored for a predetermined time and deleted if the temporary suspension extends beyond the predetermined time.
9. The method according to claim 1, wherein the context information is stored for a predetermined time and deleted if the temporary suspension extends beyond the predetermined time.


 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “in response to receiving a request from a base station of the mobile communication system to configure the second connection to the base station to use the or another license free access technology.”  There is no support in Applicant’s specification as filed for the base station sending a request to configure the second connection to the base station to use “the or another license free access technology.”  As an initial matter, “the or another license free access technology” is interpreted as the license free access technology (referring back to “a license free access technology” recited in line four (4) of claim 1) or another license free access technology.  So interpreted, Applicant’s specification does not disclose that the base station makes a choice to request configuration of the second connection to the base station to use the license free access technology or another license free access technology. Rather, at least paragraphs [0036], [0037], [0053], [0054], [0058] of Applicant’s published patent application state that the base station requests the UE to setup a WLAN connection to the base station. Although paragraph [0068] discloses that the UE is equipped  with wireless short range communication techniques like WLAN or WiFi implemented with any combination of IEEE 802.11 standards series, Applicant’s specification only discloses the base station sending a request to configure the second connection to the base station to use WLAN.  Examiner notes that the a license free access technology is mentioned in Applicant’s specification only in paragraph [0006] which discloses that license free access technologies can be combined with operator offered services.
	Claims 2-10 are rejected under § 112(a) based on depending from claim 1.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 8,588,751 B2 (Rinta-Aho et al.) – discloses extending WLAN signaling
US PG Pub 2020/0015309 (Li et al.) – discloses a connection reactivation method wherein a connection of a PDU session established by user equipment on a N3GPP side is reactivated through communications via a 3GPP network;
US PG Pub 2019/0215691 A1 (Salkintzis) – discloses core network attachment through standalone non-3GPP access networks;
US PG Pub 2014/0185603 A1 (Kaippallimalil et al.) – discloses systems and methods for accessing a network;
US PG Pub 2010/0323700 A1 (Bachmann et al.) – discloses non-3GPP to 3GPP network handover optimizations;
US PG Pub 2019/0208562 A1 (Kim et al.) – discloses a method and user equipment for connecting by means of a plurality of access in next generation network;
 US Patent No. 9,924,430 B2 (Liang et al.) – discloses heterogeneous network switching method, device and system;
US PG Pub 2015/0109927 A1 (Ozturk et al.) – discloses offloading and routing of data bearers between base stations of disparate RATS;
US Patent No. 10,313,941 B2 (Manepalli et al.) – discloses apparatus, systems and methods for improved mobility between networks;
US PG Pub 2018/0070288 A1 (Kim et al.) – discloses a method and user equipment for performing network selection and traffic routing;
US PG Pub 2013/0260810 A1 (Rayavaraup) – discloses re-establishment of suspended RRC connection at a different EnB; 
US PG Pub 2018/0167983 (Salkintzis) – discloses a method and apparatus for attaching a remote unit to a mobile core network via a standalone untrusted non-3gpp access network; 
US PG Pub 2015/0334622 (Baboescu et al.) – discloses  an apparatus and method to Perform LTE/WLAN Handoff by Keeping LTE Attached or in Suspended State; 
US PG Pub 2012/0182912 A1 (Watfa et al.) – discloses methods, apparatus and systems for local internet protocol access connection handling during circuit switched fallback and handover; 
US PG Pub 2015/0382393 A1 (Kiss) – discloses methods and apparatus to support network-based IP flow mobility via multiple wireless accesses for a wireless device; 
US PG Pub 2015/0350952 A1 (Ozturk et al.) – discloses interaction between WAN-WLAN Interworking and WAN-WLAN Aggregation;
US PG Pub 2019/0037629 A1 (Ryu et al.) – discloses a method for resuming a connection in a wireless communication system; and
EP2028901 A1 (Pittmann) – discloses a method and apparatus for temporarily suspending a network connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413